        Case: 3:19-cv-00405-bbc Document #: 29 Filed: 03/25/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE HENDERSON,

        Plaintiff,
                                                    Case No. 19-cv-405-bbc
   v.

ANGELA THOMPSON, KATHERINE
THOMPSON, CINDY BARTER, SHARI
KLENKE, KIMBERLY JOHNSON,
CHRISTIAN MELTER, N. BEIER, and
L. DOEHLING,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             3/25/2021
        Peter Oppeneer, Clerk of Court                        Date
